 



Exhibit 10.12
Summary Sheet of Director and Officer Compensation
Outside Directors
     On January 24, 2007, NorthWest Indiana Bancorp’s (the “Bancorp”) Directors
approved an increase in annual director’s fees paid to outside directors. For
2007, $22,750 in annual fees will be paid to outside directors. Directors are
reimbursed for expenses incurred in connection with attendance at Board and
Committee meetings.
Inside Directors and Executive Officers
     On January 24, 2007, the Bancorp’s Compensation and Benefits Committee of
the Board of Directors approved executive officer base compensation for 2007 and
authorized payment of incentive compensation for 2006 performance. The
individuals listed below will begin to receive their new base salary and
incentive compensation payment on February 1, 2007:

                      2007     2006       Base     Incentive   Inside Directors
and Executive Officer   Salary     Compensation  
 
               
David A. Bochnowski, Director, Chairman and Chief Executive Officer
  $ 347,563     $ 46,976  
Joel Gorelick, Director, President and Chief Administrative Officer
  $ 209,575     $ 22,205  
Edward J. Furticella, Director and Consultant
  $ 85.59 (1)   $ 8,260  
Jon E. DeGuilio, Executive Vice President, General Counsel and Secretary
  $ 141,341     $ 7,325  
Robert T. Lowry, Senior Vice President and Chief Financial Officer
  $ 125,823     $ 7,575  

 

(1)   Mr. Furticella is a part-time employee with the Bancorp and earns an
hourly rate of pay.

Incentive Compensation Plan
     The Bancorp’s Compensation and Benefits Committee has established an
incentive compensation system designed to offer positive salary rewards for peak
performance to all employees. The incentive compensation is geared towards
rewarding performance that results in increased profitability of the Bancorp. In
addition, incentive compensation is awarded for consistent performance tied to
corporate goals rather than short-swing profits. The incentive compensation is
discretionary and approved by the Board on an annual basis, as strategic goals
are achieved. The incentive targets are set by the Board at the beginning of the
fiscal year, but the Board retains the prerogative to review the incentive
outlook at the end of the fiscal year.
     The incentive compensation is paid from a pool of funds created each year
based on the Bancorp’s return on equity, return on assets, and increase in
earnings per basic share. Each of the three measures is tied to a factor, which
is then multiplied by the Bancorp’s annual net income after incentive
compensation expense to determine the incentive compensation pool. The factors
are set forth in the attached table. The Board also has the discretion to
increase the size of the incentive compensation pool to reward outstanding
performance consistent with long and short-range goals. No Board discretionary
funds were included in the 2006 incentive compensation pool. The incentive

48



--------------------------------------------------------------------------------



 



compensation pool is generally allocated to the Bancorp’s employees in the
following manner: 30% to the Chief Executive officer, 52% to the Chief
Administrative Officer and Vice Presidents and 18% to other employees. The Chief
Executive Officer, with Board approval, may reallocate a portion of his
incentive compensation pool to the other compensation pools.
     The allocated incentive compensation pools can be utilized to supplement
the cash remuneration of the Bancorp’s management according to the following
guidelines: Vice Presidents up to 10% of salary; Senior Vice Presidents up to
20% of salary; President and Executive Vice President up to 35% of salary; and
Chief Executive Officer up to 50% of salary. The incentive compensation for Vice
Presidents, Senior Vice Presidents, Executive Vice President and President is
awarded based on a performance review by the Chief Executive Officer, which is
reviewed and approved by the Bancorp’s Compensation Committee and Board. The
performance review incorporates the following criteria: results achieved, goal
attainment, and core competencies for leadership, management, communication,
initiative and time management, commitment to stock ownership, community
leadership and professional development. The Compensation and Benefits Committee
and Board conduct the Chief Executive Officer’s performance review following the
same criteria and determine his incentive compensation.

49



--------------------------------------------------------------------------------



 



TABLE
COMPONENT PARTS
PEOPLES BANK INCENTIVE

                      Return on Assets   % of Profit   Return on Equity   % of
Profit   Earnings Per Share   % of Profit %   Added to Pool   %   Added to Pool
  % Increase   Added to Pool
 
                   
0.70
  0.025   11.00   0.500   1.00   0.0000
0.75
  0.500   11.25   0.625   2.00   0.0250
0.80
  0.625   11.50   0.750   3.00   0.0500
0.85
  0.750   11.75   0.875   4.00   0.0750
0.90
  0.875   12.00   1.000   5.00   0.0100
0.95
  1.000   12.25   1.125   6.00   0.0150
1.00
  1.125   12.50   1.250   7.00   0.0200
1.05
  1.250   12.75   1.375   8.00   0.0250
1.10
  1.375   13.00   1.500   9.00   0.0300
1.15
  1.500   13.25   1.625   10.00   0.0350
1.20
  1.625   13.50   1.750   11.00   0.0400
1.25
  1.750   13.75   1.875   12.00   0.0410
1.30
  1.875   14.00   2.000   13.00   0.0420
1.35
  2.000   14.25   2.125   14.00   0.0430
1.40
  2.125   14.50   2.250   15.00   0.0440
1.45
  2.250   14.75   2.375   16.00   0.0450
1.50
  2.375   15.00   2.500   17.00   0.0460
 
      15.25   2.625   18.00   0.0470
 
      15.50   2.750        
 
      15.75   2.875        
 
      16.00   3.000        

50